Paul Ward, Justice, dissenting. In dissenting to the majority opinion I shall try to make clear my views on two features of this case. One relates only to this particular case. Two relates to all cases of this nature. One. While it is my opinion, after careful consideration, that there is no substantial evidence to support the findings of the Commission, I will endeavor to show only that there is definitely a doubt about there being such evidence. Set out below are my reasons for the doubt. (a) Before this case reached us five duly qualified judicial persons expressed their opinions on this matter. Two persons (two commissioners) thought there was no such evidence. Three persons (the referee, one commissioner, and the trial judge) thought there was such evidence. (b) It is undisputed: that appellee was a healthy woman before she began working on the assembly line, which entailed constant, tedious application and lifting heavy bundles; that, while working, she began suffering pains and finally completely collapsed; that shortly thereafter she tried the same work again and was unable to continue, and; that she is still unable to work although she needs to do so because of a sick husband and financial demands. (c) Dr. Ritchie testified, in essence, it was his opinion: that appellee was suffering from angina pec-toris; that her condition was aggravated by her work, and; that she would never be able to return to the same type of work. (d) Ottenheimer’s own doctor admitted: “the most reasonable assumption was that the attack was precipitated by the work she was doing”. Again he said: “Well, I certainly would think that it would be aggravated by the type of lifting and the type of work she did”. To refute the above the majority rely on the testimony of one doctor whose opinion was that there was no relation between appellee’s work and her attack or her present condition. Personally, I wonder if there was not some doubt in his mind since he used thirty three pages in appellants’ brief to express and substantiate is admitted that appellee’s claim was not based on a “heart” condition or injury, the doctor referred to the “heart” at least twelve times. In his testimony the doctor said: “The angina pectoris is simply a manifestation of a disease”, but Webster defines it as a “disease” —not a manifestation. Two. If a doubt has been raised [and I cannot see how a reasonable person could say otherwise] then the doubt should have been resolved in favor of appellee. In the case of Cummings v. United Motor Exchange, 236 Ark. 735, 368 S. W. 2d 82, where the Commission was reversed, we find this statement: “. . . it is the intent and purpose of our Workmen’s Compensation laws that they should be liberally construed and, that doubtful cases are to be resolved in favor of the claimant”, (emphasis supplied.) In the case of Dougan v. Booker, 241 Ark. 224, 407 S. W. 2d 369, we find the following language: “The Workmen’s Compensation Law was adopted to give compensation to workers, not to allow insurance carriers to make fine distinctions to avoid liability. In this case the Commission did not give the liberal interpretation to the law which our cases require.” (emphasis supplied.) In Clemons v. Bearden Lumber Company, 236 Ark. 636, 370 S. W. 2d 47, there is language which calls for serious and careful consideration in a case of this kind. It reads: “The law imposes on us the duty to interpret the Workmen’s Compensation Law liberally to the end that the injured employees shall be remunerated for loss of earning power”, (emphasis supplied.) In the spirit of the above holdings I would resolve -the doubt in favor of appellee.